Title: From George Washington to Philip Schuyler, 10 May 1779
From: Washington, George
To: Schuyler, Philip



Dear sir
Hd Qrs Middlebrook 10th May 1779.

In my letter of the 5th instant I had the pleasure of acknowleging some paragraphs in yours of the 29th ultimo. In this I would express my obligations to you for your sentiments on the several objects of our proposed expedition, with which I have so frequently troubled you. But I find myself if possible still more indebted for your further offer of services, and cannot but feel an increase of regard on the occasion.
It was not till yesterday I received your letter of the 27th, which some accident or other had detained. The enterprise against Onondaga appears to have been executed with great celerity and address. I transmitted the account immediately to congress, with your observations on Col. V. Schaick and the officers.
This success may prove interesting in its consequences. The prisoners are an acquisition which we should carefully secure, to answer either the purposes of exchange, or others as important. It is proposed by Gen: Clinton to have them moved down to Pougkeepsie. This will place them further from their country, and of course render their escape more difficult. However I would think it best to continue them in Albany, provided they can be effectually confined. But should any circumstances incline you to think otherwise you will take the measure proposed by Gen: Clinton. I am Dr Sir
G.W.
